Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 3, 1989, which, upon reconsideration, adhered to its prior decision ruling, inter alia, *1030that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The question of whether a claimant has refused alternative employment without good cause is a question of fact for the Unemployment Insurance Appeal Board to resolve (Matter of Consentino [Ross], 71 AD2d 1042). Here, the record supports the conclusion that claimant left her job because of her dissatisfaction with the reduced earnings that would result from the cut in her work week. As the Board noted, she could have stayed employed and supplemented her earnings with partial unemployment insurance benefits. Therefore, the decision to deny claimant’s application for benefits because she voluntarily left her employment without good cause is supported by substantial evidence and must be upheld (see, supra). Furthermore, the overpayments made to claimant were properly held recoverable under Labor Law § 597 (4) (see, Matter of Barber [Roberts] 121 AD2d 767, 769).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.